Revised 02/04
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Linear Mold & Engineering, LLC                                                                 Case No.
                                                                                   Debtor(s)               Chapter    11



                                                         STATEMENT OF DEBTOR REGARDING
                                                              CORPORATE OWNERSHIP


            The following entities directly or indirectly own 10% or more of any class of the debtor's equity interest:


               Name:
               Address:

            (For additional names, attach an addendum to this form)

            There are no entities that directly or indirectly own 10% or more of any class of the debtor's equity
            interest.

                        I declare under penalty of perjury that the foregoing is true and correct.


 Dated:        March 26, 2021                                         /s/ John Tenbusch
                                                                      Signature of Authorized Individual
                                                                      For Corporation Debtor



                                                                      John Tenbusch
                                                                      Print Name



                                                                      Chief Executive Officer
                                                                      Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 21-42617-mar                   Doc 4          Filed 03/26/21       Entered 03/26/21 14:18:56         Page 1 of 1
